Name: 85/495/EEC: Council Decision of 4 November 1985 concerning the conclusion of a Community-COST concertation agreement on a concerted action project in the field of teleinformatics (COST Project 11ter)
 Type: Decision
 Subject Matter: information technology and data processing;  communications;  cooperation policy
 Date Published: 1985-11-09

 Avis juridique important|31985D049585/495/EEC: Council Decision of 4 November 1985 concerning the conclusion of a Community-COST concertation agreement on a concerted action project in the field of teleinformatics (COST Project 11ter) Official Journal L 297 , 09/11/1985 P. 0024 Spanish special edition: Chapter 13 Volume 19 P. 0033 Portuguese special edition Chapter 13 Volume 19 P. 0033 *****COUNCIL DECISION of 4 November 1985 concerning the conclusion of a Community-COST concertation agreement on a concerted action project in the field of teleinformatics (COST Project 11ter) (85/495/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the draft Decision submitted by the Commission, Whereas by its Decision 79/783/EEC (1), as last amended by Decision 84/559/EEC (2), the Council adopted a multiannual programme in the field of data processing including a concerted action project on teleinformatics; Whereas Article 5 (1) of Decision 79/783/EEC lays down that the Community may conclude agreements with non-member States participating in European cooperation in the field of scientific and technical research (COST) with a view to ensuring concerted action between the Community activities relating to the collaboration in research and development and the relevant programmes of such States; Whereas Article 5 (2) of Decision 79/783/EEC authorizes the Commission to negotiate the agreements; Whereas pursuant to the said Article, the Commission has negotiated an agreement with Austria, Finland, Norway, Sweden, Switzerland and Yugoslavia; Whereas this Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Community-COST Concertation Agreement between the European Economic Community and Austria, Finland, Norway, Sweden, Switzerland and Yugoslavia on a concerted action project in the field of teleinformatics (COST Project 11ter) is hereby approved on behalf of the Community. The text of the Agreement is attached hereto. Article 2 The President of the Council shall give the notification provided for in Article 6 (1) of the Agreement. Done at Brussels, 4 November 1985. For the Council The President R. GOEBBELS (1) OJ No L 231, 13. 9. 1979, p. 23. (2) OJ No L 308, 27. 11. 1984, p. 49.